DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This claims foreign priority to the REPUBLIC OF KOREA Document No. 10-2020-0124367 filed September 25, 2020.
Status
This Office Action is in response to Applicants' Communication filed on January 14, 2021 in which Claims 1-13 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed January 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7 and 12 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Kohno et al (US Publication No. 2014/0234640 A1, provided with the attached PTO-892).
	Applicants claim a method of manufacturing a cellulose nanofiber film, the method comprising: oxidation-treating cellulose fibers with TEMPO (2,2,6,6- tetramethylpiperidin-1-yl)oxyl) to prepare a cellulose fiber dispersion, treating the cellulose fiber dispersion with a high pressure homogenizer to defibrate the cellulose fiber dispersion and to prepare a cellulose nanofiber suspension, and mixing glycerol or a derivative thereof with the cellulose nanofiber suspension, followed by coating and drying the resultant to form a film.
	The Kohno et al publication discloses forming a surface modified cellulose nanofiber into a film by a melt extrusion method or a solution cast method, and a step B of forming a gas barrier layer on the sheet substrate (see paragraph no. [0022]).  The Kohno et al publication discloses that a fibrillation treatment of a raw material cellulose fiber is not limited as long as a cellulose fiber maintains a fibrous state, and examples include mechanical fibrillation treatments using a homogenizer and a grinder and chemical fibrillation treatments using oxidation catalysts such as 2,2,6,6-tetramethylpiperidine-1-oxyl radical (TEMPO) (see para. no. [0048]). As a specific method of a mechanical fibrillation treatment, the Kohno et al publication discloses that a raw material cellulose fiber such as a pulp is charged into a dispersion vessel containing water to have an amount of 0.1 to 3% by mass, and a fibrillation treatment is carried out on the raw material cellulose fiber with a high pressure homogenizer to thus obtain a water dispersion of a cellulose fiber that is fibrillated into microfibril having an average fiber diameter of 0.1 to 10 µm. Then, by repeating grinding treatments with a grinder, or the like, a cellulose nanofiber having an average fiber diameter of about 2 to several hundred nm can be obtained (see para. no. [0049]).  The above-mentioned pulp of raw material cellulose fiber being charged into a dispersion vessel containing water at an amount of 0.1 to 3% by mass covers and anticipates the subject matter recited in current Claim 4 wherein the cellulose nanofiber suspension comprises about 1 wt% to about 3 wt% of the cellulose nanofibers.   As a specific method of a chemical fibrillation treatment, for example, the Kohno et al publication also discloses a method of an oxidation treatment carried out on a raw material cellulose fiber using an oxidation catalyst and, if necessary, a co-oxidant is included.  According to the method, Kohno et al publication discloses a primary hydroxyl group present in the C6 position of a pyranose unit is oxidized into carboxyl and chemically fibrillated by mutual electrostatic repulsion among fibrils. In addition, a carboxyl group is introduced into a molecule of a raw material cellulose fiber by undergoing an oxidation reaction treatment, but there may be a case that an aldehyde group is partially introduced depending on a degree of progress of the oxidation treatment. Therefore, a hydroxyl group in the fibrillated fiber after the oxidation treatment is resulted in being substituted with at least one of an aldehyde group and a carboxyl group (see para. no. [0051]). During the preparation of a cellulose nanofiber film, the Kohno et al publication discloses the use of acid capturing agent as a stabilizer (see paragraph no. [0136]), which may be selected diglycidyl ether of glycerol (see line 12 of para. no. [0137]), which anticipates the glycerol derivative recited in current Claim 1.  The Kohno et al publication also discloses the possible use of triethylene glycol in the method thereof (see line 5 of para. no. [0155]) as well as triacetin (see line 3 of para. no. [0157]), which anticipates current Claim 5. The Kohno et al publication discloses that the amount of acid capturing agent added is 0.001 to 10.0 parts by mass, with respect to the total amount of the surface-modified cellulose nanofiber (100 parts by mass) (see para. no. [0139]), which anticipates the amount of glycerol or derivative added as recited in current Claim 6 at about 1 part by weight to about 50 parts by weight based on 100 parts by weight of the dry cellulose nanofiber.  In paragraph no. [304] of the Kohno et al publication, the text discloses a smooth and flat gas barrier layer can be form by coating film materials on the substrate surface, which anticipates the coating step recited in current Claim 1.  The Kohno et al publication further discloses drying after the coating thickness is set (see para. no. [0325]), which anticipates the coating and drying step recited current Claim 1.  The method for forming the film as disclosed by the Kohno et al publication also includes maintaining low humidity environment wherein the dew point is 4º C or lower at a temperature of 25º C and a humidity 25% (see para. no. [0338] at the sentence bridging the left and right columns), which anticipate the subject matter recited in current Claim 7.  The Kohno et al publication discloses a film thickness of a gas barrier film being up to 200 µm (see para. no. [220]), which anticipates the thickness of the cellulose nanofiber film at about 200 µm recited in current Claim 12. 
	The above describe method forming cellulose nanofiber into a film anticipates the method of manufacturing a cellulose nanofiber film as recited in current Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kohno et al (US Publication No. 2014/0234640 A1, provided with the attached PTO-892).
Applicants claim the method of claim 1, wherein in the oxidation-treating, the cellulose fiber dispersion is added to a solution in which sodium hypochlorite (NaCIO), sodium bromide (NaBr), and TEMPO are mixed, and a catalytic oxidation-treatment is performed at a pH of about 10 to about 10.5 for about 2 to about 10 hours.
The information disclosed in the Kohno et al publication in the above rejection with regard to Claim 1 is incorporated into the current rejection, but is not repeated here.
	The Kohno et al publication a cellulose nanofiber A in a dry mass corresponding to 1 g, 0.0125 g of TEMPO (2,2,6,6-tetramethylpiperidine-N-oxyl) and 0.125 g of sodium bromide were dispersed into 100 m. of water and 13% by mass of an aqueous sodium hypochlorite solution (an amount containing an amount of sodium hypochlorite of 2.5 mmol) was added thereto to initiate a reaction. A 0.5 M-aqueous sodium hydroxide solution was dropped during the reaction and the pH was kept to be 10.5 (see paragraph no. [0398]).  The above description disclosed in the Kohno et al publication embraces the procedure recited in current Clam 2.
	However, the above description disclosed in the Kohno et al publication differs from current Claim 2 by not reciting the amount of time the oxidation treatment was performed as recited in current Claim 2. 
	The Kohno et al publication includes a method of using high pressure homogenizer in which a dispersion liquid of a raw material cellulose fiber is sprayed at a high pressure of about 250 MPa and the sprayed flows are collided with each other at high speed, thereby pulverizing a cellulose fiber.  The pressure used by the homogenizer in the Kohno et al publication embraces pressure homogenizer recited in current Clam 3.  
	Even-though the Kohno et al publication does not specify thermal compression of the cellulose nanofiber film, the Kohno et al publication does appear to suggests conditions at about 25 ºC to about 100 ºC that embraces thermal compression of cellulose nanofiber film as recited in current Claim 8.  The Kohno et al publication discloses that as a specific method of a chemical fibrillation treatment, the method of oxidation treatment carried out on the raw material cellulose fiber using an oxidation catalyst and, if necessary, a co-oxidant is included. According to the method as disclosed by the Kohno et al publication, a primary hydroxyl group present in the C6 position of a pyranose unit is oxidized into carboxyl and chemically fibrillated by mutual electrostatic repulsion among the fibrils.  The oxidation carried out at the C6 position of the pyranose unit appears to comprise about 0.1 mmol/g to about 1.5 mmol/g of carboxyl group or a derivative thereof on the surface of the cellulose nanofibers as recited current Claim 9.  Current Claims 10 and 13 being drawn to a shrinkage rate of the cellulose nanofiber film of less than about 10 % is embrace by the teaching disclosed in the Kohno et al publication since the same conditions that cause the shrinkage for the currently claimed cellulose nanofiber film is also present in the Kohno et al publication.  The Kohno et al publication further discloses cellulose nanofibers being laminated to form lamination of cellulose nanofibers C/B/C, which has a three-layered structure constituted with the cellulose nanofiber C, the cellulose nanofiber B, and the cellulose nanofiber C from the lower layer to the top layer (see para. no. [426]).  This lamination of cellulose nanofibers covers the cellulose nanofibers laminated in a form comprising a plurality of pores as recited in current Claim 11.  
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention to determine the time of the oxidation treatment recited in the Kohno et al publication is within the time frame of about 2 to about 10 hours as recited in current Claim 2 in view of their closely related reactants used, the closely related process steps performed in the procedures and the similar product thus produced.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623